internal_revenue_service index no number release date cc dom psi plr-109741-99 in re letter_ruling regarding excise_tax legend dear this responds to your date request for a ruling on whether x is liable for the tax imposed by sec_4161 of the internal_revenue_code on the sale of sport_fishing_equipment by the manufacturer the letter_ruling you requested is based solely on the facts and representations that follow a b and c are sold by y to x a b and c are artificial baits a is not sold exclusively to x a is packaged by y in plastic cups with covers b is sold exclusively to x b is packaged by y in plastic cups with covers the packaging for a and b has been supplied by x and is imprinted with x’s name c is sold exclusively to x c is not packaged prior to sale to x c is shipped to x in large drums x packages c in tubes without the addition of ingredients or further processing x has no control_over or knowledge of the raw materials product formulae and processing procedures used by y to produce a b and c while b and c currently are produced exclusively for x x does not contractually preclude the production of b and c for other parties y maintains an inventory of a b and c that has neither been ordered by nor paid for by x x does not bear the risk of loss during production of the baits title to the baits passes to x upon shipment of the finished products including packaging or in some cases upon delivery of the products x has no financial interest in y and they are not related parties sec_4161 imposes a tax on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer sec_4162 provides that the term sport_fishing_equipment means items of terminal tackle including artificial baits sec_48_4161_a_-1 of the manufacturers and retailers excise_tax regulations provides that the tax imposed by sec_4161 is payable by the manufacturer producer or importer making the sale sec_48_0-2 provides that the term manufacturer includes any person who produces a taxable article from scrap salvage or junk material or from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles sec_48_0-2 provides that under certain circumstances as where a person manufactures or produces a taxable article for another person who furnishes materials under an agreement whereby the person who furnishes the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person who actually manufactures or produces it will be considered the manufacturer sec_48_0-2 of the regulations provides that the term sale means an agreement whereby the seller transfers the property that is the title or substantial incidents_of_ownership in goods to the buyer for a consideration called the price which may consist of money service or other things revrul_60_42 1960_1_cb_474 holds that among the factors to be considered in determining whether the fabricator or the vendee is liable for the manufacturers excise_tax are the ownership of the raw materials used in producing the articles and who has the right to control the production and sales of the articles a b and c are sport_fishing_equipment within the meaning of sec_4162 which defines items of terminal tackle as including artificial baits as such tax is imposed under sec_4161 on the sale of a b and c by the manufacturer producer of importer with the manufacturer producer or importer liable for such tax you represent that x purchases and receives a b and c in finished condition and does not change the form or characteristics of the baits after receipt you represent that title to a b and c passes to x upon shipment or delivery of the artificial baits to x further you represent that x does not furnish the materials to y to produce a b and c and has no control_over the production or sales of the baits finally you represent that x is not a related_party of and has no financial interest in y to the extent that the actual facts are the same as the above-referenced representations and in accordance with applicable law cited x is not the manufacturer of a b and c for purposes of sec_4161 and is not liable for tax on the sale thereof sec_6110 provides that this document may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by ______________________________ richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
